
	
		I
		111th CONGRESS
		2d Session
		H. R. 5315
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  period of time in which a member of the Armed Forces may transfer educational
		  assistance under the Post-9/11 Educational Assistance Program to a dependent
		  child.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 GI Bill Improvement Act.
		2.Time period for
			 transfer of educational assistance under the Post-9/11 Educational Assistance
			 program
			(a)In
			 generalParagraph (5) of
			 section 3319(h) of title 38, United States Code, is amended to read as
			 follows:
				
					(5)Limitation on
				age of transfer and use by childrenEducational assistance transferred under
				this section to a child—
						(A)may be transferred
				at any time before the child attains the age of 26 years; and
						(B)may be used
				without regard to the 15-year delimiting date, but may not be used after the
				child attains the age of 26
				years.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
			
